DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1)	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
2)	The disclosure is objected to because of the following informalities: 
Page 6, line 17, “which is discomfort” should read “which is uncomfortable” for grammatical correctness
Page 7, line 22, “Wherein as the cover” should read “As the cover” for grammatical correctness
Page 8, line 5, “the V”-shaped bending” should read “the “V”-shaped bending” for grammatical correctness
Page 10, lines 5-6, “by being pushed rearward” should read “by pushing rearward” for grammatical correctness
Page 11, line 15, “Whereby, [Korean text] a” should have the Korean text translated appropriately
Page 14, line 18, “completely ben” should read “completely bent” for correctness
Appropriate correction is required.
3)	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 1 recites the limitation “integrally assembled” in line 4. However, “integrally assembled” does not have proper antecedent basis within the specification. Instead, “integrally fastened” is used multiple times within the specification. Examiner’s suggestion is to amend the claim language to recite “integrally fastened”, as is supported within the specification.
Claim Objections
4)	Claims 1-2 are objected to because of the following informalities:  
Claim 1, line 13, “the inserting groove” should read “the locking protrusion inserting groove” for clarity and consistency
Claim 2, line 5, “the bending grooves” should read “the “V”-shaped bending grooves” for clarity and consistency
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7)	Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 3 recites the limitation “wherein the cover (14) of the needle safety protector (S) is bent by being pushed rearward around the “V”-shaped bending grooves (24) to bend the injection needle (12)” in lines 1-4. While the specification has literal recitation of this claim language, the specification fails to describe how one of ordinary skill in the art would bend the needle by pushing the needle safety protector rearwards. From what is disclosed in the specification (Page 14, lines 3-19), Examiner understands that the needle is to be bent via forward movement of the cover by pressing on a rear surface of the cover. This type of movement would result in bending of the needle in a “forward” direction. There does not appear to be any structure that would allow for the needle to be bent in a different direction by subsequent “rearward” movement of the cover, as the claim only describes function. Therefore, the claim fails to comply with the written description requirement.
8)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10)	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a safe disposal structure and a function improvement structure” in lines 1-2. However, it is unclear if this claimed language is separate structure from ““V”-shaped bending grooves” and the combination of “a locking protrusion” and “a locking protrusion inserting groove”, respectively, as neither the claims nor the specification link the terms as necessary for one of ordinary skill in the art to understand the claim language. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “A syringe with a safe disposal structure and a function improvement structure, the syringe comprising:” as “A syringe, the syringe comprising:”.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, “by being pressed against a surface such as a wall surface of a floor surface” will be examined as “by being pressed against a surface”.
Regarding claim 3, the claim recites wherein the cover (14) of the needle safety protector (S) is bent by being pushed rearward around the “V”-shaped bending grooves (24) to bend the injection needle (12)” in lines 1-4. However, it is unclear how the device would achieve bending the injection needle via rearward pushing of the cover. Therefore, the claim is indefinite.
Claim 3 is further rejection under 35 U.S.C. 112(b) by virtue of its dependence on claim 2.
Claim Rejections - 35 USC § 102
11)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13)	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk, III et al. (U.S. Patent No. 5151089), hereinafter Kirk.
	Regarding claim 1, Kirk teaches a syringe (as shown in Fig. 1) the syringe comprising:
	a syringe assembly comprising a needle hub [Col. 4, line 45, “hub”]; and
	a needle safety protector (Fig. 2; 7) integrally assembled with the needle hub (as shown in Fig. 5) of the syringe assembly, the needle safety protector having a cover (Fig. 2; 10), wherein a locking protrusion (Fig. 3; 12) is formed by protruding on a center portion of a rear surface of a needle safety protector main body of the needle safety protector (as shown in Fig. 3) and a locking protrusion inserting groove (Fig. 2; 18) is formed on the cover at a position corresponding to the locking protrusion, so that the cover is locked while the locking protrusion and the insertion groove are fastened to each other (as shown in Fig. 7).
Claim Rejections - 35 USC § 103
14)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16)	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk in view of Alvain et al. (WO2021259953), hereinafter Alvain.
	Kirk teaches the syringe of claim 1, but fails to teach wherein “V”-shaped bending grooves (24) are formed at opposite sides of a lower portion of a longitudinal center portion of the cover (14) of the needle safety protector (S), so that an injection needle is bent by the “V”-shaped bending grooves (24) by being pressed against a surface to prevent the injection needle after use from being reused.
	Alvain teaches a syringe, the syringe comprising:
	a syringe assembly (as shown in Fig. 1) comprising a needle hub (Fig. 2; 13); and
	a needle safety member (Fig. 1; 20) integrally assembly with the needle hub of the syringe assembly (as shown in Fig. 2), the needle safety protector having a cover (Fig. 2; 40),
	wherein “V”-shaped bending grooves (Fig. 2; 46a) formed at opposite sides of a lower portion of a longitudinal center portion of the cover of the needle safety protector (as shown in Annotated Fig. 2), so that an injection needle (Fig. 2; 14) is bent by the “V”-shaped bending grooves by being pressed against a surface [Paragraph 0051] to prevent the injection needle after use from being reused [Paragraph 0054].

    PNG
    media_image1.png
    272
    609
    media_image1.png
    Greyscale

Annotated Fig. 2
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Kirk to include “V”-shaped bending grooves which bend the injection needle, as taught by Alvain. Doing so would have allowed for further safety by rendering the injection needle not only covered, but incapable of further use, as taught by Alvain [Paragraph 0054].
	Regarding claim 3, Kirk in view of Alvain teaches the syringe of claim 2, wherein the cover of the needle safety protector is bent by being pushed rearward around the “V”-shaped bending grooves to bend the injection needle, so that reuse of the injection needle is prevented (Examiner interprets Kirk in view of Alvain to meet the claimed limitation, as Kirk includes a lock tabs (Fig. 5; 9) which keeps the cover secured to the needle; as the “V”-shaped bending grooves of Alvain which have been amended into the cover of Kirk are a living hinge [Alvain, Paragraph 0044], the “V”-shaped bending grooves are capable of bending rearward; therefore, if the needle latch is engaged while the “V”-shaped bending grooves are bent rearwards, reuse of the needle would be prevented).
Conclusion
17)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783